*NOT FOR PUBLICATION*

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                  :
JAN SCHECHTER, on behalf of himself and all
                                  :
others similarly situated,        :
                                  :
         Plaintiff,               : Civil Action No.: 18-13634 (FLW)
    v.                            :
                                  :             OPINION
HYUNDAI MOTOR AMERICA and HYUNDAI :
MOTOR COMPANY,                    :
                                  :
         Defendants.              :
                                  :

WOLFSON, Chief Judge:

       Before the Court is a Motion to dismiss filed by Defendants Hyundai Motor America

(“HMA”) and Hyundai Motor Company (“HMC”) (cumulatively, “Defendants”). Plaintiff Jan

Schechter (“Plaintiff”) brings this putative class action, alleging that Defendants fraudulently

concealed the fact that certain of its vehicles contained a defective powertrain component.

Plaintiff asserts the following claims: fraud (Count 1); negligent misrepresentation (Count 2);

breach of the express warranty (Count 3); breach of the implied warranty (Count 4); violation of

the Magnuson-Moss Warranty Act (Count 5); unjust enrichment (Count 6); violation of the New

Jersey Consumer Fraud Act (Count 7); violation of California’s Consumer Legal Remedies Act

(Count 8); and violation of California’s Unfair Competition Law (Count 9). For the reasons

expressed herein, Defendants’ Motion to dismiss is granted as to all claims, with the exception of

the breach of the express and implied warranties. Plaintiff is given leave to amend the Complaint

only as to his NJCFA and negligent misrepresentation claims within 20 days from the date of this

Opinion.




                                                1
I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY
        Unless otherwise noted, the facts are drawn from Plaintiff’s Complaint and are assumed

to be true for the purpose of this Motion. HMC is a South Korean corporation and, through its

various entities, it designs, manufactures, markets, distributes, and sells Hyundai automobiles

throughout the United States. Complaint (“Compl.”), ¶ 28. HMA, a wholly owned subsidiary of

HMC, is a California corporation that advertises, markets, and sells Hyundai automobiles

nationwide. Id. at ¶ 27. Plaintiff is a New Jersey resident who leased a 2017 Hyundai Sante Fe

Sport 2.4 AWD from an authorized Hyundai dealer, Circle Auto Group in New Jersey, in or

around October 2016. Id. at ¶ 20.

        According to the Complaint, the 2017-2018 Sante Fe SUV and Sante Fe Sport SUV,

offered in a turbo and non-turbo model (the “Class Vehicles”), suffer from a defective

powertrain (the “Powertrain Defect”). Id. at ¶ 1. Plaintiff alleges that the Powertrain Defect

presents a “safety hazard that renders the Class Vehicle unreasonably dangerous to consumers,”

causing “delayed or failed acceleration response, loss of power, rough shifting,” “jerking,

lurching, and/or engine revving” that is “associated with the delayed acceleration.” Id. at ¶¶ 1, 5,

36. As alleged, “many Class Vehicle owners have reported a significant delay in the Class

Vehicle’s response while attempting to accelerate from a stop and/or while cruising in situations

that require the ability to accelerate rapidly,” such as “merging on the highway, changing lanes,

etc.” Id. at ¶ 5.

        Plaintiff alleges that Defendants “possessed superior and exclusive knowledge” of the

Powertrain Defect at the time that the Class Vehicles were sold or leased. Id. at ¶¶ 6, 10, 133,

136. According to Plaintiff, Defendants were aware of the Powertrain Defect, on the basis of

“customer complaints filed with affiliated dealerships” and with the National Highway

Transportation Safety Authority (“NHTSA”). Id. ¶¶ 40, 42 43, 135. As to the latter, Plaintiff


                                                 2
includes more than 29 complaints in his pleadings, which were posted on the NHTSA’s website

by Class Vehicle owners from October 7, 2016 to August 1, 2018. Id. at ¶¶ 42-43. In addition,

Plaintiff alleges that Hyundai issued a Technical Service Bulletin (“TSB”) on November 1, 2017,

which applied to the 2017-2018 Sante Fe Sport 2.0T and the 2017-2018 Sante Fe Sport 3.3L

vehicles. Id. at ¶ 135. The TSB stated: “[t]his bulletin describes the procedure to update the

Traction Control System (TCS) logic on some 2017-2018MY Santa Fe Sport (AN) 2.0T and

Santa Fe (NC) 3.3L vehicles. This update helps reduce unnecessary TCS engagement during low

speed / dry road acceleration.” Id.

       Notwithstanding their knowledge, Plaintiff alleges that Defendants “wrongfully and

intentionally concealed” the “true nature and extent of the” Powertrain Defect from Class

Vehicle owners at the time of sale. Id. at ¶¶ 1, 6. Indeed, Defendants “affirmatively concealed”

the Powertrain Defect, as Plaintiff alleges, in order to “increase profits and decrease costs . . . and

transfer[] the cost of the repair of the Powertrain Defect . . . to owners and lessors of the Class

Vehicle[.]” Id. at ¶ 11. Plaintiff avers that the Class Vehicles are covered by a comprehensive ten

year or 100,000 mile, or five-year or 60,000 mile, powertrain warranty, depending on whether

the vehicle is owned by an original or subsequent party. Id. at ¶ 8. However, according to

Plaintiff, Defendants have not complied with their obligations pursuant to the powertrain

warranty by either refusing or failing to repair and replace defective powertrain components. Id.

at ¶¶ 8-10.

       As to the Complaint’s specific allegations concerning Plaintiff, it alleges that Plaintiff

leased a 2017 Hyundai Sante Fe Sport 2.4 in October 2016, which contained the Powertrain

Defect at the time of sale. Id. at ¶¶ 20-21. However, at some point thereafter, Plaintiff began to

experience “powertrain issues,” and he brought his vehicle to an authorized Hyundai dealer for




                                                  3
servicing on July 5, 2018 and July 11, 2018. Id. at ¶ 22. On these occasions, Plaintiff provided

the following explanation with respect to his vehicle’s problems: “the vehicle loses power while

driving . . . [y]ou can hit the gas the RPMS will go high and [the] vehicle will not move . . . the

delay in acceleration lasts five to six seconds before the vehicle finally accelerates.” Id.

Nevertheless, the authorized Hyundai dealer allegedly “failed to remediate the issue,” prompting

Plaintiff to ultimately report his defective powertrain to “HMA’s corporate headquarters” on an

unspecified date. Id. at ¶ 38. However, Plaintiff alleges that those efforts, too, were unsuccessful.

Id. at ¶ 39.

        On September 6, 2018, Plaintiff filed the instant putative class action on the behalf of a

nationwide class of consumers, and two subclasses of New Jersey and California consumers,

“that purchased, leased, own or owned a 2017-2018 Hyundai Santa Fe.” Plaintiff brings New

Jersey and California state law claims, and a claim under the Magnuson-Moss Warranty Act.

Now, Defendants move to dismiss Plaintiff’s Complaint in its entirety, pursuant to Fed. R. Civ.

P. 9(b) and 12(b)(6).

II.     STANDARD OF REVIEW

        Under Fed. R. Civ. P. 12(b)(6), a complaint may be dismissed for “failure to state a claim

upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss

on the pleadings, courts “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Phillips v. Cnty. of Allegheny, 515 F.3d 224,

233 (3d Cir. 2008) (citation and quotations omitted). Under such a standard, the factual

allegations set forth in a complaint “must be enough to raise a right to relief above the

speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Indeed, “the tenet




                                                 4
that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[A] complaint must do more

than allege the plaintiff's entitlement to relief. A complaint has to ‘show’ such an entitlement

with its facts.” Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

       However, Rule 12(b)(6) only requires a “short and plain statement of the claim showing

that the pleader is entitled to relief” in order to “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. The complaint must

include “enough factual matter (taken as true) to suggest the required element. This does not

impose a probability requirement at the pleading stage, but instead simply calls for enough facts

to raise a reasonable expectation that discovery will reveal evidence of the necessary element.”

Phillips, 515 F.3d at 234 (citations and quotations omitted); Covington v. Int’l Ass’n of Approved

Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013) (“[A] claimant does not have to set out in

detail the facts upon which he bases his claim. The pleading standard is not akin to a probability

requirement; to survive a motion to dismiss, a complaint merely has to state a plausible claim for

relief.” (citation and internal quotations omitted)).

       In sum, under the current pleading regime, when a court considers a dismissal motion,

three sequential steps must be taken: first, “it must take note of the elements the plaintiff must

plead to state a claim.” Connelly v. Lane Constr. Corp., 809 F.3d 780 (3d Cir. 2016) (citations

and quotations omitted). Next, the court “should identify allegations that, because they are no

more than conclusions, are not entitled to the assumption of truth.” Id. (citations and quotations

omitted). Lastly, “when there are well-pleaded factual allegations, the court should assume their

veracity and then determine whether they plausibly give rise to an entitlement to relief.” Id.

(citations, quotations and brackets omitted).




                                                  5
III.    ANALAYSIS

        A.      STANDING

        In his Complaint, Plaintiff seeks to represent a nationwide class, as well as two sub-

classes of consumers in New Jersey and California, under their respective state’s laws.

Confusingly, however, Plaintiff also asserts claims under New Jersey and California law with

respect to the nationwide class, without having performed the requisite choice of law analysis for

the purpose of determining which state has the most significant relationship to the nationwide

class claims. In that regard, the claims of the nationwide class are either governed by New Jersey

or California law, not both. Although a choice of law analysis will ultimately be required to

compare and contrast the laws of New Jersey and California pursuant to the relevant Restatement

section, such an inquiry cannot be performed on this motion. While Defendants did not conduct a

choice of law analysis in their moving brief, they rather raised the issue, for the first time, in their

reply papers, such that Plaintiff was unable to provide a response. See, Krys v. Aaron, 112 F.

Supp. 3d 181, 197 (D.N.J. 2015) (“Defendants . . . may not raise new arguments in a reply.”)

Without the benefit of Plaintiff’s arguments, the Court cannot, at this stage of the litigation,

render a finding as to which state’s law applies to the nationwide class.

        Nevertheless, Plaintiff is well-advised that the nationwide claims under California law

may not survive a rigorous choice of law analysis. My reasoning in Chernus v. Logitech, Inc.,

which Plaintiff has cited in his papers, discuses this point:

        [I]in examining which law applies, [i.e., California or New Jersey, the plaintiff]
        would have to demonstrate, first, that California law has the most significant
        relationship to his individual claims . . . . [I]t would be a tough road to hoe for [the
        plaintiff] to show that California’s state law applies in the context of his fraud
        claims—which arose in New Jersey—particularly since a plaintiff’s home state
        would have an interest in protecting its consumers from in-state injuries caused by
        foreign corporations and in delineating the scope of recovery for its citizens under
        its own laws.



                                                   6
Chernus, No. 17-673, 2018 U.S. Dist. Lexis 70784, at *28 (D.N.J. April 27, 2018) (citing

Maniscalco v. Brother Int’l (USA) Corp., 709 F.3d 202, 211 (3d Cir. 2013)). Accordingly, in the

event that California law does not govern, Plaintiff cannot assert California claims on behalf of

the nationwide class. Likewise, Plaintiff may not assert New Jersey state law claims on behalf of

the nationwide class, because those out-of-state putative class members did not suffer any

injuries in New Jersey. Plaintiff is directed to submit supplemental briefing on the issue of choice

of law by no later than August 23, 2019. Defendant may respond by September 6, 2019.

       With respect to the two sub-classes of New Jersey and California consumers, the parties

do not dispute that Plaintiff, a New Jersey resident, has standing to represent the former group.

However, Plaintiff may not represent the sub-class of California consumers. I will now turn to

that discussion.

       i.      California Sub-class

       To demonstrate standing, a plaintiff must establish: “(1) an injury-in-fact, (2) a sufficient

causal connection between the injury and the conduct complained of, and (3) a likelihood that the

injury will be redressed by a favorable decision.” In re Nickelodeon Consumer Privacy Litig.,

827 F.3d 262, 272 (3d Cir. 2016) (quoting Finkelman v. Nat’l Football League, 810 F.3d 187,

193 (3d Cir. 2016)) (citations and quotations omitted). Relevant here, “[t]he injury must affect

the plaintiff in a personal and individual way.” Lujan, 504 U.S. at 561. The longstanding basic

rule of third party standing is that “in the ordinary course, a litigant must assert his or her own

legal rights and interests, and cannot rest a claim to relief on the legal rights or interests of third

parties.” Powers v. Ohio, 499 U.S. 400 (1991). Moreover, “[t]he standing inquiry does not

change in the context of a putative class action . . . . [S]tanding cannot be predicated on an injury

which the plaintiff has not suffered, nor can it be acquired through the back door of a class



                                                  7
action.” Koronthaly v. L’Oreal, No. 07-CV-5588, 2008 U.S. Dist. LEXIS 59024, at *4 (D.N.J.

July 29, 2008) (quotations omitted).

       Here, Plaintiff asserts claims under the laws of California, and seeks to represent that

state’s citizens, where he neither resides nor suffered any injury. Plaintiff, however, cannot do

so, as he lacks standing to assert these claims. See Cooper v. Samsung Elecs. Am., Inc., 374 Fed.

Appx. 250, 255 (3d Cir. 2010) (“Cooper, who purchased the television in his home state of

Arizona, is not entitled to sue under the New Jersey consumer fraud statute.”); Dzielak v.

Whirlpool Corp., 26 F. Supp. 3d 304, 332 (D.N.J. 2014) (“A Plaintiff may bring state law claims

only under the law of the state where he or she lived and the alleged injury occurred.”); McGuire

v. BMW of N. Am., LLC, No. 13-7356, 2014 U.S. Dist. LEXIS 77009, at *17 (D.N.J. Jun. 6,

2014); Cooper v. Medimetriks Pharms., Inc., No. 18-11987, 2019 U.S. Dist. LEXIS 50265, at

*12 (D.N.J. March 25, 2019) (“Cooper is not a New Jersey resident (she is a resident of Ohio)

and Cooper did not suffer any alleged injuries in New Jersey (she was allegedly injured in Ohio),

and thus Cooper is barred from proceeding as a class representative for the NJJFA claims.”); In

re Refrigerant Compressors Antitrust Litig., No. 09-2042, 2012 U.S. Dist. LEXIS 98827, at *1

(E.D. Mich. July 17, 2012) (“[T]he named IP Plaintiffs lack constitutional standing to bring

claims under the laws of states/territories where no named IP Plaintiff claims to reside or have

been injured.”); In re Wellbutrin XL Antitrust Litig., 260 F.R.D. 143, 152 (E.D. Pa. 2009) (“[A]

plaintiff whose injuries have no causal relation to Pennsylvania, or for whom the laws of

Pennsylvania cannot provide redress, has no standing to assert a claim under Pennsylvania law,

although it may have standing under the law of another state.”). Therefore, Plaintiff’s California

claims on the behalf of the sub-class of California residents are dismissed.




                                                 8
               ii.     Non-leased Class Vehicles

       Citing this Court’s decision in Lieberson v. Johnson & Johnson Consumer Cos., 865 F.

Supp. 2d 529 (D.N.J. Sept. 21, 2011), 1 Defendants next contend that Plaintiff is precluded from

bringing claims relating to the following class vehicles: the 2017-2018 Sante Fe Sport 2.0T and

the 2017-2018 Sante Fe Sport 3.3L. He did not lease these particular makes and models, and, as

such, he did not suffer an injury-in-fact with respect to those models. In response, Plaintiff cites a

line of district court cases for the proposition that this issue should be more appropriately

decided within the context of a motion for class certification, not a dismissal motion. Plaintiff

additionally maintains that he may assert claims as to all Class Vehicles, as long as he

demonstrates that they are sufficiently similar. However, I disagree, because Plaintiff has failed

to adequately allege that the Class Vehicles are sufficiently similar.

       Plaintiff is correct that he may have standing to assert claims regarding other models of

vehicles that he did not lease, so long as all Class Vehicles, including his own, have sufficiently

similar powertrain components and common defects. Indeed, “[a] plaintiff may have standing to

assert claims on behalf of putative class members regarding products [he] did not personally

purchase where (1) the basis of the claims is the same, (2) the products are closely related, and

(3) the claims are against the same defendants.” See Haas v. Pittsburgh Nat’l Bank, 526 F.2d

1083, 1088-89 (3d Cir. 1975); Cannon v. Ashburn Corp., No. 16-1452, 2016 U.S. Dist. LEXIS

169040, at *9 (D.N.J. Dec. 7, 2016); Stewart v. Smart Balance, Inc., No. 11-6174, 2012 U.S.



1
        In Lieberson, I found that a named plaintiff in a putative class action lacked standing to
assert claims on two out of four baby bath products that did not allegedly work as advertised,
because she neither purchased nor used those products. Lieberson, 865 F. Supp. 2d at 537. More
specifically, I determined that the plaintiff could only assert claims regarding the products which
she purchased, because she did not rely on the alleged misleading labels of the products which
she never bought. Id.



                                                  9
Dist. LEXIS 138454, at *47 (D.N.J. June 25, 2012). Based on these factors, Plaintiff lacks

standing to assert claims on behalf of class members who only owned or leased the 2017-2018

Sante Fe Sport 2.0T and the 2017-2018 Sante Fe Sport 3.3. Plaintiff leased a 2017 Hyundai

Sante Fe Sport 2.4. Indeed, Plaintiff fails to adequately allege that the Class Vehicles all have

similar powertrain components and defects, such that all three vehicular models are so closely

related that standing would be conferred upon Plaintiff. Without these allegations, all claims

related to the 2017-2018 Sante Fe Sport 2.0T and the 2017-2018 Sante Fe Sport 3.3 are

dismissed for lack of standing on the part of Plaintiff. Plaintiff can only represent class members

who have leased or purchased the 2017 Hyundai Sante Fe Sport 2.4, his model vehicle.

       B.      Omission-Based Claims

       In the Complaint, Plaintiff asserts NJCFA, common law fraud, and negligent

misrepresentation claims. Moreover, although Plaintiff, in his pleading, references affirmative

misrepresentations which Defendants purportedly made, Plaintiff’s brief only discusses

Defendants’ alleged failure to disclose the “defective nature of the Class Vehicles” before the

date on which he leased his vehicle. Plaintiff’s Opposition Brief (“Pl.’s Brief”), 2. Thus, because,

according to Plaintiff, each of these claims are based only upon omissions of material facts,

rather than the affirmative misrepresentations, I will not consider misrepresentations as the basis

for Plaintiff’s fraud and negligent misrepresentation claims.

               i.      NJCFA

       Count Seven of the Complaint asserts a violation of the NJCFA, on the basis of

Defendants having “knowingly concealed, suppressed, and/or omitted the existence of the

Powertrain Defect in the Class Vehicles at the time of sale or lease and at all relevant times

thereafter.” Compl. ¶ 133.




                                                10
       “It is well-established that NJCFA claims must meet the heightened pleading

requirements of Fed. R. Civ. P. 9(b).” Lieberson v. Johnson & Johnson Consumer Cos., Inc., 865

F. Supp. 2d 529, 538 (D.N.J. 2011) (citing Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir.

2007); Arcand v. Brother Intern. Corp., 673 F.Supp.2d 282 (D.N.J. Nov. 30, 2009)). Rule 9(b)

requires that “[i]n alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). That is, “the plaintiff must

plead or allege the date, time and place of the alleged fraud or otherwise inject precision or some

measure of substantiation into a fraud allegation.” Frederico, 507 F.3d at 200. However, within

the context of omission-based claims, such as the one here, district courts should “apply the rule

with some flexibility and should not require plaintiffs to plead issues that may have been

concealed by the defendants.” Torsiello v. Strobeck, 955 F. Supp. 2d 300, 307 (D.N.J. 2013)

(quotations omitted).

       To state a claim under the NJCFA, a plaintiff must allege three elements: “(1) unlawful

conduct by the defendant, (2) an ascertainable loss by the plaintiff, and (3) a causal relationship

between the unlawful conduct and the ascertainable loss.” Bosland v. Warnock Dodge, Inc., 197

N.J. 543, 557 (2009). Unlawful conduct “fall[s] into three general categories: affirmative acts,

knowing omissions, and regulation violations.” Frederico, 507 F.3d at 202. Relevant here,

asserting an NJCFA claim on the basis of a material omission requires “the plaintiff [to] show

that the defendant acted with knowledge, and intent is an essential element of the fraud.” 2



2
       Although Plaintiff argues that Defendants possessed the requisite knowledge of the
Powertrain Defect within the context of his claim for common law fraud, the Court first
addresses these contentions in considering his NJCFA claim. Indeed, Plaintiff’s representations
as to Defendants’ knowledge of the Powertrain Defect are equally applicable to the issue whether
he has sufficiently alleged the NJCFA’s element of unlawful conduct on the basis of a material
omission, as discussed below.



                                                11
Bosland, 197 N.J. at 556. In contrast, “[o]ne who makes an affirmative misrepresentation is

liable even in the absence of knowledge of the falsity of the misrepresentation, negligence, or the

intent to deceive.” Gennari v. Weichert Co. Realtors, 148 N.J. 582, 605 (1997). Thus, if a

plaintiff fails to allege that the defendant had knowledge of a defect, the failure to inform the

plaintiff of that defect is not actionable under the NJCFA. Because the parties only dispute the

first two elements on this motion, the Court need not discuss whether a causal relationship

between Defendants’ alleged unlawful conduct and Plaintiff’s ascertainable loss exists under the

NJCFA.

       Here, Plaintiff asserts a single unlawful act of a material omission: Defendants concealed

the Powertrain Defect from the owners and lessees of the Class Vehicles at the time of sale or

lease. To establish Defendants’ knowledge of the Powertrain Defect, Plaintiff primarily relies on

anonymous consumer complaints posted online and Defendants’ issuance of three TSBs, which

were posted or issued both before and after Plaintiff’s lease.

       More specifically, Plaintiff references 29 consumer grievances which were posted on the

NHTSA’s website by Class Vehicle owners and lessees, spanning from October 7, 2016 to

August 1, 2018. Compl. ¶¶ 42-43. Plaintiff also points to two TSBs issued by Defendants on July

12, 2017 and November 1, 2017, relating to the 2017-2018 Santa Fe Sport 2.0T and the 2017-

2018 Santa Fe 3.3L vehicles, neither of which Plaintiff leased. Compl. ¶ 135. Although their

contents are not alleged in the Complaint, according to the NHTSA’s website, these TSBs both

stated: “[t]his bulletin describes the procedure to update the Traction Control System (TCS) logic

on some [of the previously mentioned vehicles]. This update helps reduce unnecessary TCS

engagement during low speed / dry road acceleration.” However, these examples do not

demonstrate Defendants’ knowledge of the Powertrain Defect.




                                                 12
         First, Plaintiff fails to allege an adequate basis to support the fact that Defendants were

aware of the anonymous consumer complaints posted online. Indeed, Plaintiff merely asserts that

these complaints “demonstrate that the [Powertrain] Defect is widespread and dangerous,”

without alleging that Defendants either monitored or tracked the NHTSA’s website. In a similar

vein, Plaintiff does not allege that the NHTSA informed Defendants about the posted complaints.

Absent such allegations, consumer complaints on third-party websites are insufficient to support

a manufacturer’s knowledge of an alleged defect. See, e.g., Oliver v. Funai Corp., No. 14-04532,

2015 U.S. Dist. LEXIS 169998, at *10 (D.N.J. Dec. 21, 2015) (“[I]mputing knowledge of a

defect to a manufacturer based upon an internet posting would mean that virtually every

consumer product company would be subject to fraud claims and extensive discovery.”)

(quotations omitted); Morris v. BMW of N. Am., LLC, No. 13-4980, 2014 U.S. Dist. LEXIS

24211, at *20 (D.N.J. Feb. 21, 2014); Wiseberg v. Toyota Motor Corp., No. 11-3776, 2012 U.S.

Dist. LEXIS 45849, at *38 (D.N.J. Mar. 30, 2012) (“While anonymous Internet complaints could

be relevant to the issue of knowledge, it must be shown that Toyota was aware of these

complaints.”); Rait v. Sears, No. 08-2461, 2009 U.S. Dist. LEXIS 70217, at *13 (D.N.J. Aug. 10,

2009).

         Second, even if the Court were to presume that Defendants were aware of the online

postings, the consumer complaints and the TSBs also do not indicate that Defendants had

knowledge of the Powertrain Defect as to Plaintiff’s model vehicle at the time of Plaintiff’s

lease. Approximately half of the consumer complaints and two of the TSBs were neither posted

nor issued before October 2016, the date on which Plaintiff leased his vehicle. Clearly, Plaintiff

cannot rely on events which occurred after his lease, in order to establish that Defendants were

aware of the alleged defect during that relevant timeframe. See, e.g., Granillo v. FCA US LLC,




                                                 13
No. 16-153, 2016 U.S. Dist. LEXIS 116573, at *29 (D.N.J. Aug. 29, 2016) (holding that

complaints and TSBs which were posted and issued after the plaintiffs purchased their vehicles

“certainly cannot support an inference that Defendant had the requisite knowledge as of” the date

on which the purchases occurred); Stevenson v. Mazda Motor of Am., Inc., No. 14-5250, 2015

U.S. Dist. LEXIS 70945, at *19 (D.N.J. June 2, 2015) (“[T]o the extent that [the plaintiff’s]

NJCFA claim relies on consumer complaints made to the NHTSA, these complaints were all

made well after [the plaintiff] purchased his vehicle, and so they cannot show that Mazda was

aware of the defect at that time.”); Oliver v. Funai Corp., No. 14-04532, 2015 U.S. Dist. LEXIS

169998, at *10 (D.N.J. Dec. 21, 2015) (consumer complaints posted after the product was

purchased do not support allegations of pre-sale knowledge).

       As to the remaining complaints and the single TSB which were posted or issued “before

Plaintiff leased his vehicle,” Plaintiff does not discuss their contents. Pl.’s Brief, at 8. Instead,

Plaintiff invites the Court to visit the NHTSA’s website, in order to ascertain this information

directly from that source. 3 Moreover, Plaintiff appears to suggest that his omission-based NJCFA

claim is viable, merely because these consumer complaints were posted before Plaintiff leased

his vehicle. However, Plaintiff oversimplifies the pertinent inquiry on this motion.

       As the NHTSA’s website reveals, twenty-six consumer complaints were posted online

from May 7, 2016 to September 29, 2016, a period prior to Plaintiff’s lease. In addition,

Defendants originally issued a TSB on August 2, 2016, which stated: “[t]his bulletin provides

information related to the TCU software update for the subject vehicles that may experience a


3
        The Court notes that the consumer complaints which were posted before Plaintiff’s lease
are not attached to the Complaint or Plaintiff’s opposition brief. Plaintiff is well-advised that it is
not the task of this Court to rifle through the consumer complaints which were filed on the
NHTSA’s website, in order to ascertain their contents. Nevertheless, having reviewed these
consumer complaints, the Court finds that they do not support Defendants’ knowledge of the
alleged Powertrain Defect with respect to Plaintiff’s particular vehicle, as further discussed infra.


                                                  14
transmission hesitation or shift shock when accelerating at slow speeds.” However, Plaintiff

cannot rely upon these complaints and the August 2016 TSB in order to demonstrate that

Defendants were aware of the Powertrain Defect with respect to his particular vehicle. With

respect to the online complaints, they either pertain to a vehicle which Plaintiff did not lease, or

the complaints do not specify a particular vehicle. Thus, even if Defendants monitored the

NHTSA’s website, these complaints would fail to provide them with knowledge of the alleged

defect in connection with Plaintiff’s vehicle. The August 2016 TSB, too, suffers from a lack of

specificity, as it does not indicate the particular model to which it applies; nor is this information

provided in the Complaint, such that the Court can infer knowledge.

       Based on these deficiencies, Plaintiff, at best, can only show that the 2017-2018 Sante Fe

Sport 2.0T and the 2017-2018 Sante Fe Sport 3.3L, neither of which he leased, presented issues

like the one his vehicle allegedly suffered. As discussed supra, however, Plaintiff lacks standing

to assert claims related to both of these vehicles, as he did not lease them. Rather, any issues with

respect to these two model vehicles are irrelevant on this motion, as Plaintiff does not allege that

all of the Class Vehicles, including his own, are comprised of similar powertrain components and

defects. Accordingly, Plaintiff has not pled sufficient facts that Defendants were aware of the

Powertrain Defect, without having to resort to mere speculation. See, e.g., Stevenson, 2015 U.S.

Dist. LEXIS 70945, at *15 (“Courts in this Circuit have found that, in order to show knowledge

of a defect, consumers cannot rely on general allegations that a manufacturer had received

complaints about similar makes and models of vehicles.”) (citations omitted); see also Glass v.

BMW of N. Am., LLC, No. 10-5259, 2011 U.S. Dist. LEXIS 149199, at *27 (D.N.J. Dec. 29,

2011); McQueen v. BMW of N. Am., No. 12-06674, 2014 U.S. Dist. LEXIS 21084, *13 (D.N.J.

Feb. 20, 2014).




                                                 15
       Finally, although Plaintiff alleges knowledge based on “pre-production testing, pre-

production design failure mode and analysis date, production design failure mode and analysis

date, early consumer complaints made exclusively to Hyundai’s network of dealers, testing

conducted by Hyundai in response to consumer plaints, and repair order and parts date received

by Hyundai,” with nothing more, these general allegations fail to support that Defendants were

aware of the Powertrain Defect before October 2016. See, e.g., Granillo, 2016 U.S. Dist. LEXIS

116573, at *29 (rejecting the plaintiffs’ nearly identical allegations of “pre-release testing data,

early consumer complaints to dealers, data from dealers, warranty claim data, customer

complaints . . . , dealership repair orders, [and] testing conducted in response to owner or lessee

complaints,” as insufficient to show knowledge, because the plaintiffs failed to support them

with any specific information.”). Accordingly, the Court finds that Plaintiff has failed to

sufficiently allege unlawful conduct on the basis of a knowing omission as defined under the

NJCFA.

       In addition, the parties dispute whether Plaintiff has adequately satisfied the element of

ascertainable loss. Ascertainable loss is set forth in N.J.S.A. 56:8-19, which authorizes a

statutory remedy for “[a]ny person who suffers any ascertainable loss of moneys or property, real

or personal, as a result of the use or employment by another person of any method, act, or

practice declared unlawful under this act.” D’Agostino v. Maldonado, 216 N.J. 168, 184-85

(2013). “[T]he plain language of the Act unmistakably makes . . . ascertainable loss a

prerequisite for a private cause of action. An ascertainable loss under the NJCFA is one that is

‘quantifiable or measurable,’ not ‘hypothetical or illusory.’” Id. at 185 (internal citations and

quotations omitted); see Bosland v. Warnock Dodge, Inc., 197 N.J. 543, 558 (2009) (defining

term “ascertainable loss” to “mean[] that plaintiff must suffer a definite, certain and measurable




                                                16
loss, rather than one that is merely theoretical”) (citing Thiedemann v. Mercedes-Benz USA,

LLC, 183 N.J. 234, 248 (2005)).

        Moreover, there are three recognized theories of ascertainable loss that may apply to a

NJCFA claim. Mladenov v. Wegmans Food Mkts., Inc., 124 F. Supp. 3d 360, 375 (D.N.J. 2015);

Hammer v. Vital Pharms., Inc., No. 11-4124, 2012 U.S. Dist. LEXIS 40632, at *22 (D.N.J. Mar.

26, 2012). Either out-of-pocket loss or a demonstration of loss in value will suffice to meet the

ascertainable loss hurdle. Hammer, 2012 U.S. Dist. LEXIS 40632, at *22. The “out-of-pocket”

theory may include the purchase price of a misrepresented product if the purchasers did not

receive a refund and the seller’s misrepresentations rendered the product essentially worthless.

Id. A “loss-in-value” theory is based on the quantifiable difference in value between the

merchandise as [advertised] and the merchandise as delivered. Id. Under the third theory, an

ascertainable loss can include a nominal overcharge for which the plaintiffs have not made a pre-

suit demand for a refund. Id.

        Here, Plaintiff alleges that he has suffered an ascertainable loss, since he was “mislead

into leasing his Class Vehicle which was worth less than promised [as a result of the] Powertrain

Defect.” Pl.’s Opp., at 14. According to Plaintiff, he has suffered an “out-of-pocket” loss

constituting the “difference between the value of the vehicle with a fully functioning powertrain

versus the value of the vehicle with the Powertrain Defect.” Id. Indeed, “had Plaintiff known the

true nature of the vehicle” as he alleges, “he would not have leased the vehicle on the same terms

and would have paid less,” or he would have leased a comparable vehicle instead. Id. However,

Plaintiff’s out of pocket loss theory fails.

        As a preliminary matter, the Court questions whether Plaintiff would have leased a

vehicle, in the first instance, with a faulty powertrain, particularly since he alleges that this defect




                                                  17
creates a significant safety hazard. Notwithstanding Plaintiff’s confounding theory, he has failed

to plead an ascertainable loss that is sufficiently quantifiable or measurable in nature. In that

connection, Plaintiff has not provided any information with respect to the terms of his leased

vehicle, including its price; nor has he alleged any facts that describe what a hypothetical lease

for a vehicle with a defective powertrain would be, in order for the Court to ascertain, or even

reasonably estimate, the difference in value between Plaintiff’s lease and the alleged lease which

he would have executed. Rather, Plaintiff merely contends that he “would have paid less” if he

was informed about the condition of his Class Vehicle. With nothing more, this theory of “loss”

is purely based on conjecture. Alternatively, in the event Plaintiff would have have leased a

different vehicle, he does not identify a comparable vehicle or allege its price. These allegations

cannot satisfy the ascertainable loss element, as Plaintiff has not shown that his alleged out of

pocket losses are readily quantifiable. See, e.g., In re Mercedes-Benz Emissions Litig., No. 16-

881, 2019 U.S. Dist. LEXIS 16381, at *76 (D.N.J. Feb 1, 2019) (finding that the plaintiffs failed

to pled an ascertainable loss, where they merely alleged that they “would not have purchased or

leased the [defective vehicle] at the prices they paid, or would have purchased or leased a less

expensive alternative,” without providing any more detail).

       Accordingly, the Court finds that Plaintiff has failed to plead unlawful conduct or

ascertainable loss, and, therefore, fails to state an individual claim under the NJCFA. In lieu of

dismissal, however, Plaintiff shall be given leave to amend his Complaint to cure the deficiencies

discussed above.

               ii.    Common Law Fraud by Omission




                                                18
       Count One of the Complaint asserts a common law fraud by omission claim, on the basis

of Defendants’ “failure to disclose” that “the powertrain system in the class vehicles is

defective[.]” Compl. ¶ 67.

       Pursuant to New Jersey law, a plaintiff must allege five elements to succeed on a

common law fraud claim: (1) a material misrepresentation [or omission] of a presently existing

or past fact; (2) knowledge or belief by the defendant of its falsity; (3) an intention that the other

person rely on it; (4) reasonable reliance thereon by the other person; and (5) resulting damages.

Gennari v. Weichert Realtors, 148 N.J. 582, 367 (1997); Coba v. Ford Motor Co., No. 12-1622,

2016 U.S. Dist. LEXIS 136283, at *37 (D.N.J. Sept. 30, 2016) (“Common law fraud involves a

more onerous standard than a claim for fraud under the CFA because under the CFA a plaintiff

does not have to prove that he was actually misled or deceived.”). Although fraud claims are

subject to the strictures of Rule 9(b), courts within this district have held that the heightened

pleading standard “is somewhat relaxed in a case based on a fraudulent omission.” Montich v.

Miele USA, Inc., 849 F. Supp. 2d 439, 451 (D.N.J. 2012); Weske v. Samsung Elecs., Am., Inc., 42

F. Supp. 3d 599, 614 (D.N.J. 2014).

       As a threshold issue, Plaintiff fails to adequately allege that Defendants had a duty to

disclose the Powertrain Defect. In that regard, a plaintiff may only assert an omission-based

fraud claim if the defendant possesses a duty to disclose. As the Third Circuit has clarified,

“where a claim for fraud is based on silence or concealment, New Jersey courts will not imply a

duty to disclose, unless such disclosure is necessary to make a previous statement true or the

parties share a special relationship.” Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1185 (3d

Cir. 1993). The three types of relationship which establish a duty to disclose include: “(1)

fiduciary relationships, such as principal and agent, client and attorney, or beneficiary and




                                                 19
trustee; (2) relationships where one party expressly reposits trust in another party, or else from

the circumstances, such trust necessarily is implied; and (3) relationships involving transactions

so intrinsically fiduciary that a degree of trust and confidence is required to protect the parties.”

Id. (citation omitted).

        Here, Plaintiff’s common law fraud claim solely arises from Defendants’ alleged “failure

to disclose” the Powertrain Defect. Indeed, in his brief, Plaintiff clarifies that his fraud claim is

“based on a fraudulent omission,” as opposed to a “misrepresentation.” Pl.’s Brief, at 3.

Nevertheless, Plaintiff’s Complaint is entirely devoid of facts to support that he shared any one

of the three recognized “special relationship[s]” with Defendants, in order to establish a duty to

disclose on their part. In fact, “New Jersey Courts have found no special relationship between

individual consumers and automobile manufacturers that would impose a duty to disclose on the

manufacturers” within the context of omission-based fraud claims. Coba v. Ford Motor Co., No.

12-1622, 2013 U.S. Dist. LEXIS 8366, at *12 (D.N.J. Jan. 22, 2013) (citations omitted);

Argabright v. Rheem Mfg. Co., 201 F. Supp. 3d 578, 604 (D.N.J. 2016); Alin v. Am. Honda

Motor Co., No. 08-4825, 2010 U.S. Dist. LEXIS 32584, at *14 (D.N.J. Mar. 31, 2010);

Majdipour v. Jaguar Land Rover N. Am., LLC, No. 12-7849, 2015 U.S. Dist. LEXIS 33377, at

*8 (D.N.J. Mar. 18, 2015). Rather than allege special relationship, Plaintiff appears to argue that

a duty to disclose was created on the sole basis of Defendants’ knowledge with respect to the

alleged defective powertrain. However, a party’s “superior knowledge” is insufficient to impose

a duty to disclose in New Jersey. See Majdipour v. Jaguar Land Rover N. Am., LLC, No. 12-

7849, 2015 U.S. Dist. LEXIS 33377, at *21 (D.N.J. 2015 Mar. 18, 2015) (“Such superior

knowledge does not create a duty to disclose under New Jersey law.”); see also Stevenson, 2015

U.S. Dist. LEXIS 70945, at *28.




                                                 20
       Nonetheless, even if Plaintiff adequately alleged a duty to disclose, his common law

fraud claim would fail for the same reasons as his NJCFA claim. More specifically, Plaintiff’s

fraud claim is entirely based upon Defendants’ alleged concealment of “the defective nature of

the Class Vehicles,” but, for the reasons previously described, he has failed to adequately allege

that Defendants omitted a material fact with respect to the Powertrain Defect. Therefore,

Plaintiff’s common law fraud claim is likewise dismissed. Gotthelf v. Toyota Motor Sales,

U.S.A., In., 525 Fed. Appx. 94, 105 (3d Cir. 2013) (affirming the lower court’s dismissal of the

plaintiffs’ common law fraud claim for the same reasons that the plaintiffs’ NJCFA claim was

dismissed, because the plaintiff did not demonstrate that “Toyota made any material

misrepresentations or omissions of material fact[.]”).

               iii.     Negligent Misrepresentation

       Count Two of the Complaint asserts a claim for negligent misrepresentation, arising from

Defendants alleged failure to disclose “the Powertrain Defect and its corresponding safety

risk[.]” Compl, ¶ 74.

       Under New Jersey law, to assert a claim for negligent misrepresentation, a plaintiff must

allege the following three elements: “[1] the defendant negligently made an incorrect statement

of a past or existing fact, [2] that the plaintiff justifiably relied on it and [3] that his reliance

caused a loss or injury.” Masone v. Levine, 382 N.J. Super. 181, 187 (App. Div. 2005) (citing H.

Rosenblum, Inc. v. Adler, 93 N.J. 324, 334 (1983)). Moreover, a negligent misrepresentation

claim may stem from a “defendant’s silence or suppression of truth rather than on some

affirmative misrepresentation[,]” and, when such circumstances are adequately pled, a plaintiff

need not allege a “special relationship” with the defendant. Highlands Ins. Co. v. Hobbs Group,

LLC, 373 F.3d 347, 355 (3d Cir. 2004) (citations omitted). Rather, a claim for negligent




                                                 21
misrepresentation may arise from “any situation [which calls] for by good faith and common

decency.” Id.

       Here, Plaintiff’s negligent misrepresentation claim cannot stand for multiple reasons.

First, as stated previously, New Jersey courts have found that a special relationship between an

individual consumer and a vehicle manufacturer creating a duty to disclose does not exist. It is,

therefore, incumbent upon Plaintiff to identify the circumstances under which good faith and

common decency would arise. On that point, Plaintiff fails to plead such a transaction, as the

Complaint is entirely silent with respect to this requirement. Rather, in a conclusory fashion,

Plaintiff alleges—in his brief—that Defendants were obligated to act in good faith by disclosing

the Powertrain Defect at the time of sale or lease. However, Plaintiff cannot advance this

position, for the first time, in his opposition brief. Indeed, it is “axiomatic that the complaint may

not be amended by the briefs in opposition to a motion to dismiss.” Hughes v. UPS, 639 Fed.

Appx. 99, 104 (3d Cir. 2016) (citation and quotations omitted). In any event, Plaintiff has not

alleged facts to support his position that the circumstances of this case somehow created a duty

to disclose due to good faith and common decency. As such, Plaintiff’s negligent

misrepresentation claim is dismissed.

       C.       Unjust Enrichment

       Count Six of the Complaint asserts a claim for unjust enrichment, because “Defendants

unjustly profited from the lease and sale of the Class Vehicles at inflated prices,” at the “expense

of Plaintiff.” Compl., ¶¶ 123-24.

       As a preliminary issue, New Jersey law does not recognize unjust enrichment as an

independent tort cause of action. McGuire v. BMW of N. Am., LLC, No. 13-7356, 2014 U.S. Dist.

LEXIS 77009, at *7 (D.N.J. June 6, 2014) (“New Jersey does not recognize unjust enrichment as




                                                 22
an independent tort cause of action.”) (citations omitted); Cafaro v. HMC, No. 07-2793, 2008

U.S. Dist. LEXIS 71740, at *37 (D.N.J. Sept. 8, 2008) (finding that the plaintiffs’ unjust

enrichment claim should be dismissed because the allegations sounded in tort and not in quasi-

contract); Castro v. NYT Television, 370 N.J. Super. 282, 299 (App. Div. 2004); Torres-

Hernandez v. CVT Prepaid Sols., Inc., No. 08-1057, 2008 U.S. Dist. LEXIS 105413 (D.N.J. Dec.

9, 2008). Rather, “unjust enrichment . . . requires that plaintiff show that [he] expected

remuneration from the defendant at the time it performed or conferred a benefit on defendant.”

VRG Corp. v. GKN Realty Corp., 135 N.J. 539, 555 (1994).

       Here, the conduct underlying Plaintiff’s claim of unjust enrichment sounds in tort. In the

Complaint, Plaintiff does not allege that he either performed or conferred a benefit upon

Defendants pursuant to a quasi-contractual relationship, for which he expected remuneration in

return. Rather, Plaintiff only alleges tort-based claims which arise from Defendants’ alleged

“unlawful, unjust and inequitable conduct,” i.e., their failure to disclose and concealment of the

Powertrain Defect. Clearly, Plaintiff could not have anticipated or expected remuneration as a

result of Defendants’ alleged fraudulent conduct. Accordingly, Plaintiff’s unjust enrichment

claim fails on this basis alone. See, e.g., Pappalardo v. Combat Sports, Inc., No. 11-1320, 2011

U.S. Dist. LEXIS 147902, at *31-35 (D.N.J. Dec. 23, 2011); Nelson v. Xacta 3000 Inc., No. 08-

5426, 2009 U.S. Dist. LEXIS 109580, at *7 (D.N.J. Nov. 24, 2009); Warma Witter Kreisler, Inc.

v. Samsung Elecs., Am., Inc., No. 08-5380, 2009 U.S. Dist. LEXIS 112773, at *26 (D.N.J. Dec.

3, 2009).

       In addition, in New Jersey, “[t]o establish a claim for unjust enrichment, ‘a plaintiff must

show both that defendant received a benefit and that retention of that benefit without payment

would be unjust.’” Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 110 (2007) (quoting VRG Corp.,




                                               23
135 N.J. at 554). A claim of unjust enrichment, thus, requires that the plaintiff allege a

sufficiently direct relationship with the defendant to support the claim. Maniscalco v. Brother

Int’l Corp., 627 F. Supp. 2d 494, 505-06 (D.N.J. June 19, 2009). In that connection, “it is the

plaintiff’s (as opposed to a third party’s) conferral of a benefit on defendant which forms the

basis of an unjust enrichment claim.” Eli Lilly and Co. v. Roussel Corp., 23 F. Supp. 2d 460, 496

(D.N.J. 1998). For example, in Cooper v. Samsung Elecs. Am., Inc., No. 07-3853, 2008 U.S.

Dist. LEXIS 75810 (D.N.J. Sep. 29, 2008), aff’d by Cooper v. Samsung Elecs. Am., Inc., 374

Fed. Appx. 250 (3d Cir. 2010), the plaintiff filed a claim for unjust enrichment against Samsung

after purchasing an allegedly defective television from a retailer, Ultimate Electronics. Id. at. *3-

4. The court concluded that despite the fact that the television was manufactured by Samsung,

there was no relationship conferring any direct benefit on Samsung through the plaintiff’s

purchase from the retailer, and that therefore plaintiff failed to establish unjust enrichment. Id. at

*30-31.

       Like Cooper, a direct relationship between Defendants and Plaintiff is lacking, as he

leased his vehicle from Circle Auto Group, an authorized Hyundai dealer located in New Jersey,

not HMA or HMC. Compl., ¶ 20. Moreover, Plaintiff’s reliance upon Morcom v. LG Elecs. USA,

Inc., No. 16-4833, 2017 U.S. Dist. LEXIS 198935 (D.N.J. Nov. 30, 2017), fails to save his unjust

enrichment claim. In that case, the court allowed the plaintiffs’ unjust enrichment claim to

survive past the dismissal stage, because the manufacturer engaged in an extensive “marketing

campaign,” through which “false representations” were made in order to generate retail sales for

an allegedly defective product. Id. at *27-28. The court found that those particular circumstances

established a direct relationship between the plaintiffs and the manufacturer, even though the

disputed product was purchased from a retailer. Morcom is readily distinguishable from the




                                                 24
instant matter, as Plaintiff has not alleged that Defendants promoted the Class Vehicles through a

false marketing campaign. To the contrary, this action arises from Defendants’ alleged fraudulent

omissions. Accordingly, Plaintiff’s unjust enrichment claim is dismissed.

       D.      Breach of Warranty

               i.      Express

       In Count Three, Plaintiff asserts a breach of express warranty claim, alleging that

Defendants have failed to provide Plaintiff “with a meaningful remedy for the Powertrain

Defect.” Compl., ¶ 91.

       Express warranties in New Jersey are governed by Article 2 of the state’s Uniform

Commercial Code (UCC). See N.J.S.A. 12A:2-101, et seq. Section 12A:2-313 provides that

express warranties by the seller are created as follows:

               (a) Any affirmation of fact or promise made by the seller to the
               buyer which relates to the goods and becomes part of the basis of
               the bargain creates an express warranty that the goods shall
               conform to the affirmation or promise.

               (b) Any description of the goods which is made part of the basis of
               the bargain creates an express warranty that the goods shall
               conform to the description.

N.J.S.A. 12A:2-313. Under the UCC, “‘parties are left free to shape their remedies to their

particular requirements and reasonable agreements limiting or modifying remedies are to be

given effect.’” Petri Paint Co. v. Omg Ams., Inc., 595 F. Supp. 2d 416, 422 (D.N.J. 2008)

(quoting N.J.S.A. 12A:2-719, cmt. 1). In that regard, N.J.S.A. 12A:2-719 states that a contract

“may limit or alter the measure of damages recoverable under this Chapter, as by limiting the

buyer’s remedies to return of the goods and repayment of the price or to repair and replacement

of the non-conforming gooxds parts” unless the remedy fails its essential purpose. Petri Paint,

595 F. Supp. 2d at 422 (quoting N.J.S.A. 12A:2-719(1)(a)).



                                                25
         To adequately plead a breach of express warranty claim under New Jersey law, a plaintiff

must allege the following four elements: “(1) a contract between the parties; (2) a breach of that

contract; (3) damages flowing therefrom; and (4) that the party stating the claim performed its

own contractual obligations.” Cooper, 374 Fed. Appx. at 253 (quotation and citation omitted);

Video Pipeline, Inc. v. Buena Vista Home Entertainment, Inc., 210 F. Supp. 2d 552, 561 (D.N.J.

2002).

         Here, the parties do not dispute that Plaintiff’s vehicle is covered by a ten-year/100,000-

mile powertrain warranty, requiring Defendants to “repair or replac[e]” specific components of

the “engine,” “transmission,” and “transaxle,” or that the alleged powertrain defect manifested

itself within the warranty period. Compl., ¶ 88. Plaintiff alleges that he brought his vehicle to an

authorized Hyundai dealership on two separate occasions, when he experienced problems that

related to power loss and acceleration. Specifically, Plaintiff explains that his “vehicle loses

power while driving . . . [y]ou can hit the gas[,] the RPMS will go high and [the] vehicle will not

move,” and he also reported a five to six second delay in acceleration. Id., at ¶ 22. According to

Plaintiff, however, the dealership “failed to remediate the issue,” and, although he ultimately

notified “HMA’s corporate headquarters,” it, too, failed to resolve his vehicle’s alleged

powertrain defect. These allegations are sufficient to bring a claim for breach of the express

warranty.

         Without addressing the undisputed powertrain warranty, Defendants, nonetheless,

contend that Plaintiff has not alleged a breach. Defendants’ Motion to Dismiss (“Defs.’

Motion”), at 23-24. In that regard, Defendants argue that Plaintiff’s Complaint fails to address a

series of specific questions that relate to “his interactions with the dealer,” during the dates on

which he brought his vehicle in for repair. However, Plaintiff’s allegations need not be pled with




                                                 26
a level of particularity that Defendants advocate; indeed, a breach of the express warranty claim

is not subject to the heightened pleading standard of Rule 9(b). In re: Shop-Vac Mktg. & Sales

Practices Litig., 964 F. Supp. 2d 355, 363 (M.D. Pa. 2013). Thus, because Plaintiff asserts that

he informed Defendants about his vehicle’s defective powertrain, without Defendants having

remediated the issue in accordance with the provisions of the warranty, Plaintiff has adequately

alleged a breach. 4

                 ii.   Implied Warranty

       Count Five asserts a claim for breach of the implied warranty. Plaintiff alleges that “[t]he

Class Vehicles, when sold or leased and at all times thereafter, were not in merchantable

condition and are not fit for their ordinary purpose of providing safe and reliable transportation.”

Compl., ¶ 103.

        New Jersey has adopted the Uniform Commercial Code, which provides that “a warranty

that the goods shall be merchantable is implied in a contract for their sale if the seller is a

merchant with respect to goods of that kind.” N.J.S.A. 12A:2-314. The implied warranty of

merchantability means that “the thing sold is reasonably fit for the general purpose for which it is

manufactured and sold.” Hughes v. Panasonic Consumer Elecs. Co., No. 10-846, 2011 U.S. Dist.

LEXIS 79504, at *22 (D.N.J. July 21, 2011) (citation omitted). However, “[t]he implied

warranty of merchantability does not impose a general requirement that goods precisely fulfill

the expectation of the buyer. Instead, it provides for a minimum level of quality.” Lieberson, 865

F. Supp. at 542.


4
        Defendants challenge Plaintiff’s allegations, because he has failed to assert that
Defendants “refused” to repair or replace his vehicle’s powertrain. However, Defendants’
“hyper-technical” position is not persuasive, as Plaintiff need not allege any “magic word” in
order to assert a breach of the express warranty claim. Chernus, 2018 U.S. Dist. LEXIS 70784, at
*43. Indeed, for the reasons already describe supra, the Court finds that Plaintiff has alleged an
adequate claim for breach of the express warranty.


                                                27
       Under New Jersey law, as applied to automobiles, “the implied warranty of

merchantability is simply a guarantee that they will operate in a safe condition and substantially

free of defects [and, therefore,] where a car can provide safe, reliable transportation[,] it is

generally considered merchantable.” Nelson v. Nissan N. Am., Inc., 894 F. Supp. 2d 558, 567

(D.N.J. 2012) (citations and quotations omitted); Kearney v. Bayerische Motoren Werke

Aktiengesellschaft, No. 17-13544, 2018 U.S. Dist. LEXIS 147746, at *46 (D.N.J. Aug. 29, 2018)

(“In New Jersey, the implied warranty that comes with the purchase of a car is simply a

guarantee that [it] will operate in a safe condition and substantially free of defects[.]”) (citation

and quotations omitted); Bang v. BMW of N. Am., LLC, No. 15-6945, 2016 U.S. Dist. LEXIS

166329, at *20 (D.N.J. Dec. 1, 2016); Cox v. Chrysler Grp., LLC, No. 14-7573, 2015 U.S. Dist.

LEXIS 133393, at *31 (D.N.J. Sept. 30, 2015); Skeen v. BMW of N. Am., LLC, No. 13-1531,

2014 U.S. Dist. LEXIS 9256, at *46 (D.N.J. Jan. 24, 2014) (citations and quotations omitted);

Greene v. BMW of N. Am., No. 11-4220, 2012 U.S. Dist. LEXIS 168695, at *9 (D.N.J. Nov. 28,

2012) (citations and quotations omitted); Henderson, 2010 U.S. Dist. LEXIS 73624, at *27

(citation and quotations omitted).

       Notwithstanding these well-established principles, Defendants contend that “the ordinary

purpose of a vehicle is simply to provide transportation,” regardless of whether the vehicle can

be driven in a safe and reliable manner, citing to Merkin v. Honda North Am., Inc., 2017 U.S.

Dist. LEXIS 187233 (D.N.J. Nov. 13, 2017); Glass v. BMW of N. Am., LLC, No. 10-5259, 2011

U.S. Dist. LEXIS 149199 (D.N.J. Dec. 29, 2011); Sheris v. Nissan N. Am. Inc., No. 07-2516,

2008 U.S. Dist. LEXIS 43664 (D.N.J. June 3, 2008). However, Defendants’ reliance on these

cases is misplaced.




                                                 28
        In Merkin, the Court dismissed the plaintiff’s claim for breach of the implied warranty,

where he merely complained of an alleged defect, occurring no more than “once or twice a

week,” which required him “to turn the ignition repeatedly” in order to “start his vehicle.”

Merkin, 2017 U.S. Dist. LEXIS 187233, at *2. However, Merkin is readily distinguishable from

the instant case, as the alleged vehicular defect, in that case, did not present a potential safety

hazard, but only a mere inconvenience. As such, the court, there, never discussed or reached the

issue of safety.

        In Glass, the plaintiffs failed to state a cognizable breach, because the duration of the

implied warranty was limited to the terms of the express warranty, which had already expired by

more than one year when the alleged vehicular defect manifested itself. Glass, 2011 U.S. Dist.

LEXIS 149199, at *47. However, unlike Glass, Defendants do not dispute that Plaintiff

discovered the alleged powertrain defect within the warranty period that is applicable to his

vehicle. 5

        In Sheris, the plaintiff could not allege a breach of the implied warranty claim, because

he was unable to show that his vehicle was “unmerchantable or unsafe for driving.” Sheris, 2008

U.S. Dist. LEXIS 43664, at *13 (emphasis added). In that regard, the alleged vehicular defect,

there, never manifested itself; instead, the plaintiff’s “worn” brake pads and rotors were only


5
        For this same reason, the Court is not persuaded by Defendants’ argument that Plaintiff
“may not recover for breach of the implied warranty of merchantability,” because he has driven
his vehicle without issue for “years.” Defs.’ Motion, at 28. Generally, the implied warranty of
merchantability does not have a warranty period; rather, the parties may limit such a period, or
even eliminate the warranty altogether, in the terms of an express warranty. See, e.g., Stevenson,
2015 U.S. Dist. LEXIS 70945, at *34-35; Glass v. BMW of North Am., LLC, 2011 U.S. Dist.
LEXIS 149199, at *48-49; Skeen v. BMW of N. Am., LLC, 2014 U.S. Dist. LEXIS 9256, at *48-
49; Suddreth v. Mercedes-Benz, LLC, No. 10-5130, 2011 U.S. Dist. LEXIS 126237, at *12
(D.N.J. Oct. 31 2011). Here, because the express warranty does not limit the warranty period of
the implied warranty, and because Plaintiff’s powertrain defect fell within the express warranty
period, the Court cannot find that by merely driving two years, his implied warranty period has
run, or that his vehicle was merchantable.


                                                29
discovered after he brought his vehicle in for servicing. Id. at *2-3. However, unlike Sheris,

where the plaintiff argued that his vehicle’s components would eventually cause a potentially

hazardous driving condition “if not corrected,” Plaintiff, here, complains of an alleged vehicular

defect which has already manifested itself, and it presented a potentially dangerous driving

condition.

       Thus, the cases upon which Defendants rely are distinguishable. In fact, Defendants’

exact argument has already been rejected by another court within this circuit. See, e.g., Bang,

2016 U.S. Dist. LEXIS 166329, at *20 (finding that the breach of the implied warranty of

merchantability claim was properly alleged, even though the defendants contended that the

disputed vehicles “continued to perform their ordinary function of providing transportation,”

because the defect in question allegedly “pose[d] an unreasonable safety hazard.”); In re FCA US

LLC Monostable Elec. Gearshift Litig., 280 F. Supp. 3d 975 (E.D. Mich. 2017) (“It is well

recognized, both as a matter of law and common sense, that a merchantable vehicle under the

statute requires more than the mere capability of just getting from point A to point B.”)

(quotations omitted). Therefore, the Court finds that a breach of the implied warranty can be

based on an alleged safety defect of a vehicle.

       Next, regarding safety, Plaintiff alleges that the powertrain defect occurs unexpectedly

and caused the following problems while driving: significantly delayed acceleration (including

but not limited to delayed acceleration when turning or merging onto a road or highway), loss of

power, rough shifting, jerking, lurching, and/or engine revving associated with the delayed

acceleration. Compl., ¶ 1, 5. Indeed, according to Plaintiff, his own vehicle “loses power while

driving,” and its acceleration suffers from a delayed response which sometimes requires more

than five to six seconds before initiating. Compl., ¶ 22. Because these conditions constitute




                                                  30
serious safety concerns, Plaintiff has sufficiently alleged that his vehicle is unfit for the ordinary

purpose of providing transportation in a safe and reliable manner. That Plaintiff “does not say

that he is unable or unwilling to use his vehicle,” as Defendants argue, is not relevant to my

inquiry on this motion. Kearney, 2018 U.S. Dist. LEXIS 147746, at *46 (“BMW NA’s argument

that [the plaintiff’s vehicle continues to ‘fulfill[] the ordinary purpose of a car’ and thus remains

merchantable simply because Barr continues to own the vehicle is similarly unavailing.”).

Accordingly, the Court finds that Plaintiff has adequately alleged a breach of the implied

warranty.

               iii.       Magnuson-Moss Warranty Act

       Count 5 asserts a violation of the Magnuson-Moss Warranty Act (“MMWA”), on the

basis of Defendants’ failure to comply with their written and implied warranties. Compl., ¶¶ 105-

119.

       The Magnuson-Moss Warranty Act provides that “a consumer who is damaged by the

failure of a supplier, warrantor, or service contractor to comply with any obligation under this

chapter, or under a written warranty, implied warranty, or service contract, may bring suit for

damages and other legal and equitable relief." 15 U.S.C. § 2310(d)(1). Magnuson-Moss claims

based on breaches of express and implied warranties under state law depend upon those state law

claims.” Cooper, 2008 U.S. Dist. LEXIS 75810, at *6 (D.N.J. Sept. 30, 2008); see also In re

Ford Motor Co. Ignition Switch Prods. Liability Litig., 19 F. Supp. 2d 263, 267 (D.N.J. 1998)

(explaining that, “[i]n order for plaintiffs to state a claim for relief against Ford under the

Magnuson—Moss Act, they must first establish a claim for breach of express warranty, under an

applicable state law”).




                                                 31
       Although Plaintiff has successfully pled express and implied warranty claims, his

MMWA claim is not viable. Indeed, as Defendants argue, Plaintiff has not complied with “the

alternative dispute resolution procedure available through the Better Business Bureau’s BBB

Auto Line,” which is explicitly set forth in the powertrain warranty. Def.’s Motion, at 28-29. In

that regard, that MMWA provides that, in a class action complaint, “a class of consumers may

not proceed in a class action . . . unless the named plaintiffs initially resort to such [informal

dispute settlement] procedures.” 15 U.S.C. § 2310(a)(3)(C)(ii). Where the warrantor has

provided a valid informal dispute resolution mechanism, a claimant must first exhaust that

mechanism before filing a Magnuson-Moss claim. Sheris, 2008 U.S. Dist. LEXIS 43664, at *22

(citation omitted).

       Here, Plaintiff concedes that he did not comply with the dispute resolution procedures set

forth in the express warranty. Citing one out-of-circuit, non-binding district court decision,

Persad v. Ford Motor Co., No. 17-12599, 2018 U.S. Dist. LEXIS 117551, at *16 (E.D. Mich.,

July 16, 2018), Plaintiff contends that he was not required to pursue the informal resolution

procedure, because it would have been futile. While Plaintiff does not cite, nor has this Court

found, any decisions within this circuit that recognize such an exception, to the extent that it is

applicable, Plaintiff has not alleged futility. In Persad, the plaintiff identified specific consumer

complaints and an NHTSA report concerning the defendant’s “inability to remedy” the alleged

defect, and raising “concerns over the effectiveness” of the defendant’s informal dispute

resolution procedures. Id. at *16. Unlike the plaintiff in Persad, Plaintiff, here, relies only upon

his own beliefs, alleging that “the remedies available under any informal settlement procedure

would be inadequate and any requirement that Plaintiff resort to an informal dispute resolution

procedure. . . is excused and deemed satisfied.” Compl., ¶ 117. With nothing more, Plaintiff’s




                                                 32
conclusory allegations, within this context, cannot raise an inference of futility. Accordingly,

Plaintiff’s MMWA claim is dismissed.

IV.    CONCLUSION

       For the all the reasons express herein, Defendants’ motion to dismiss is GRANTED in

part and DENIED in part. Plaintiff’s NJCFA, MMWA, negligent misrepresentation, California’s

Consumer Legal Remedies Act, and California’s Unfair Competition Law claims are dismissed

without prejudice, as well as any claims which are asserted in connection with the Class

Vehicles, i.e., the 2017-2018 Sante Fe Sport 2.0T and the 2017-2018 Sante Fe Sport 3.3L

vehicles. Plaintiff is given leave to amend the Complaint only as to his NJCFA and negligent

misrepresentation claims within 20 days from the date of the Order accompanying this Opinion.

In addition, the California sub-class is stricken from the Complaint and the California claims

asserted on behalf of that subclass are dismissed. Plaintiff is directed to submit supplemental

briefing on the issue of choice of law related to his nationwide class claims, by no later than

August 23, 2019. Defendant shall respond by September 6, 2019.



Dated: July 29, 2019


                                                                  /s/ Freda L. Wolfson
                                                                  Freda L. Wolfson
                                                                  U.S. Chief District Judge




                                              33
